Citation Nr: 1423952	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  10-44 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty as a member of the Recognized Guerrillas from April 1944 to October 1945 and with the Regular Philippine Army from October 1945 to March 1946; he died in December 2006.  

Following his death, the Veteran's widow presented a claim of entitlement to FVEC fund.  She, however, died in August 2011.  The Appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a February 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied the claim for FVEC fund.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDINGS OF FACT

1.  The service department has certified that the Veteran had honorable active service in the Philippine Commonwealth Army, including the recognized guerillas, in the service of the Armed Forces of the United States from April 1944 to October 1945 and with the Regular Philippine Army from October 1945 to March 1946.  

2.  The Veteran died in December 2006, more than three years prior to the enactment of the American Recovery and Reinvestment Act of 2009, in February 2009, which provided for the Filipino Veterans Equity Compensation Fund.  

3.  The claim of entitlement to a one-time payment from the FVEC Fund was date-stamped as received by the RO on December 4, 2009.  

4.  The appellant as the surviving son of the decedent is not eligible to receive the one-time payment from Filipino Veterans Equity Compensation Fund.  


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2013); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) redefined VA's duty to assist claimants in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b) (3) (ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d) (3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

This is such a case.  As discussed below, resolution of the appellant's claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for the FVEC payment.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).  


II.  Analysis.

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).   

For payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act.  The application for the claim shall contain the information and evidence VA requires.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).  

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and was discharged or released from service under conditions other than dishonorable. American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).  

In order to show entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund, a claimant must satisfy the criteria required for establishing basic eligibility to receive the VA benefits.  

In this case, the initial application for a one-time payment from the FVEC Fund was filed by the appellant's mother, Veteran's surviving spouse and was received in December 2009.  The application was based the Veteran's service with the Recognized Guerrillas from April 1944 to October 1945.  However, the surviving spouse died in August 2011.  The Appellant filed a claim for substitution (VA Form 21-601) in May 2012.  At that time, he claimed that he is entitled he is entitled to his father's payment from the Filipino Veterans Equity Compensation Fund.  

The appellant does not argue, and the evidence does not show, that he is a person who meets the definition provided by Section 1002(d) as an "eligible person" for payment from the Fund.  Rather, he contends that his late father met the criteria, and thus (as his surviving son) he may receive payments on his father's behalf.  

However, an award is precluded by law.  The law provides that an "eligible person" i.e., a living Veteran, must file the initial application.  A surviving child of an eligible person is not identified as an eligible person in his own right.  The appellant cannot, by definition, be an "eligible person."  Thus, the appellant cannot collect benefits as the father's surviving beneficiary, as a matter of law.  In sum, the appellant does not meet the basic eligibility requirements for a one-time payment from the FVEC Fund, and there is no legal basis on which his claim could be granted.  

Therefore, the appellant is not eligible for a payment from the FVEC fund, regardless of whether or not his father was entitled to payment.  Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In reaching this conclusion, the Board remains sympathetic to the appellant and does not question the sincerity of his belief that he is entitled to VA benefits, specifically in the form of payment from the FVEC Fund.  Nevertheless, the Board is without authority to grant the appellant's claim on an equitable basis and instead is constrained to follow the specific provisions of law.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  


ORDER

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


